J-S94022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA


                       v.

CHRISTOPHER MICHAEL THOMPSON

                            Appellant                  No. 681 MDA 2016


             Appeal from the Judgment of Sentence March 9, 2016
               in the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0002384-2015


BEFORE: LAZARUS, J., RANSOM, J., and FITZGERALD, J.*

MEMORANDUM BY RANSOM, J.:                             FILED MARCH 10, 2017

        Appellant, Christopher Michael Thompson, appeals from the judgment

of sentence entered on March 9, 2016, following a jury trial resulting in his

conviction for possession with intent to deliver a controlled substance,

paraphernalia, simple possession, and criminal use of a communication

facility.1 We affirm.

        On March 28, 2015, Sergeant Milo Hooper and Officer Nicholas Ishman

of the City of Harrisburg Police Department were conducting a routine

morning patrol in a high crime area.           See Notes of Testimony (N. T.),

9/1/15, at 4-5, 11. Sergeant Hooper saw Appellant standing on the corner.

Id. at 5.     When Appellant saw Sergeant Hooper, he turned and began
____________________________________________


1
   35 P.S. §§ 780-113(a)(30), (a)(32), (a)(16), 18 Pa.C.S. § 7512,
respectively.


*
    Former Justice specially assigned to the Superior Court.
J-S94022-16



walking quickly east. Id. The officers circled the block, and Officer Ishman

got out of the car and proceeded on foot. Id. at 7.

       Sergeant Hooper continued to drive and observed Appellant walking

with another individual towards a car.2 Id. at 8-9. Both men began to get

into the car but immediately stepped back upon seeing Sergeant Hooper.

Id. at 9. Sergeant Hooper asked Appellant if he could speak with him. Id.

at 9-10. Appellant appeared nervous and walked, then ran, away. Id. at 9-

10, 19. Sergeant Hooper spoke, instead, to Mr. Johnson, who admitted he

was there to meet with Appellant and purchase heroin. Id. at 11.

       Officer Ishman also attempted to stop Appellant, but he continued to

run.   Id. at 23-24.       Additional officers responded to the area and, with

Officer Ishman, they stopped Appellant outside of 2604 North Sixth Street.

Id. at 25-26.       Appellant gave incorrect information three times prior to

giving his correct name and birthday.            Id.   The officers ran Appellant’s

information and found an active arrest warrant. Id. at 26-27. Officers then

placed Appellant under arrest and searched him incident to arrest. Id. The

search revealed that Appellant possessed a bundle of heroin and a cell

phone.3 Id. at 27.




____________________________________________


2
  Appellant’s companion was later identified as Jack Johnson. At trial, Mr.
Johnson testified on behalf of the Commonwealth. See infra.
3
  A “bundle” is approximately ten bags of heroin. Id. at 27.



                                           -2-
J-S94022-16



      Prior to trial, Appellant moved to suppress the narcotics seized from

him, arguing that officers lacked reasonable suspicion or probable cause to

detain him. See Motion to Suppress, 7/24/15, at 1-4. Following a hearing

in September 2015, the suppression court issued a memorandum opinion

denying Appellant’s motion to suppress.     See Suppression Court Opinion

(SCO), 10/27/15, at 5-6.     Specifically, the court found that based on the

totality of the circumstances, officers possessed reasonable suspicion to stop

Appellant due to his nervousness and flight in a high-crime area.         Id.

Accordingly, the court concluded, the officers properly conducted an

investigatory detention of Appellant and the subsequent search and seizure

was constitutional. Id.

      In January 2016, the matter proceeded to trial by jury. Jack Johnson

testified that, at some time prior to March 2015, he met Appellant in a

convenience store and they exchanged phone numbers. See N. T., 1/12/16,

at 17-18.      Mr. Johnson saved Appellant’s number in his phone under the

initial “C.”    Id.   Approximately one week later, Mr. Johnson contacted

Appellant and purchased heroin from him.      Id. at 19, 21.   On March 28,

2015, Appellant sent Mr. Johnson a text message asking if he was “looking

for anything.” Id. at 21-22. Mr. Johnson replied to the text message that

he needed five bags of heroin, and the two made arrangements to meet.

Id. at 27-30. At this meeting, as Mr. Johnson and Appellant spoke, a police

car pulled up near them. Id. at 29-30.




                                     -3-
J-S94022-16



       Sergeant Hooper and Officer Ishman testified to the same facts elicited

at the suppression hearing. Id. at 46-65, 75-83. After taking Appellant into

custody, the officers had Mr. Johnson call the number for “C” from his cell

phone, and Appellant’s cell phone rang. Id. at 84.

       The Commonwealth also introduced Detective John Goshert as an

expert witness.       Id. at 110.      Detective Goshert testified that Appellant

possessed the heroin with the intent to deliver, due to 1) the location of the

incident; 2) the interactions between the two men; 3) Mr. Johnson’s

statements; and 4) the text messages exchanged between Appellant and Mr.

Johnson.. Id. at 118-120.

       Following trial, the jury convicted Appellant of all charges set forth

above.4 Appellant was sentenced on March 9, 2016, to an aggregate of one

and one-half to three years of incarceration followed by two years of state

probation. He filed a post sentence motion which the trial court denied.

       Appellant timely appealed and filed a court-ordered statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).                The

suppression court and trial court issued responsive opinions.

       On appeal, Appellant raises the following issues for our review:

       I. Whether the trial court erred in denying Appellant’s motion to
       suppress evidence where the police officer illegally detained,
____________________________________________


4
  The jury acquitted Appellant of resisting arrest, 18 Pa.C.S. § 5104.
Another charge, flight to avoid apprehension, 18 Pa.C.S. § 5126, was
withdrawn.



                                           -4-
J-S94022-16


      searched, and seized Appellant in violation of Article I, Section 8
      of the Pennsylvania Constitution and the Fourth Amendment to
      the United States Constitution?

      II. Whether the Commonwealth failed to present sufficient
      evidence to sustain Appellant’s conviction where the
      Commonwealth did not prove that Appellant possessed the drugs
      with the intent to deliver or use a cell phone to conduct said
      delivery?

      III. Whether the trial court erred in denying Appellant’s post
      sentence motion where the verdict was against the weight of the
      evidence so as to shock one’s sense of justice where the
      Commonwealth never showed, inter alia, that [Appellant]
      actually possessed the drugs with the intent to deliver, or used a
      cell phone to conduct said deliver?

Appellant’s Brief at 7 (unnecessary capitalization and responses omitted).

      Appellant first claims that the suppression court erred in denying his

motion to suppress evidence.       See Appellant’s Brief at 20.      Appellant

contends that the first contact between Appellant and the officers was a

mere encounter with no attendant duty to stop and that, accordingly, the

subsequent chase and arrest were illegal.     Id. at 22.   In the alternative,

Appellant argues there was no reasonable suspicion to stop him, because his

flight was not unprovoked. Id. at 25-26.

      Our standard of review for an appeal denying a motion to suppress is

well settled.

      Our standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court’s factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct.  Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record

                                     -5-
J-S94022-16


      as a whole. Where the suppression court’s factual findings are
      supported by the record, we are bound by these findings and
      may reverse only if the court's legal conclusions are erroneous.
      Where ... the appeal of the determination of the suppression
      court turns on allegations of legal error, the suppression court’s
      legal conclusions are not binding on an appellate court, whose
      duty it is to determine if the suppression court properly applied
      the law to the facts. Thus, the conclusions of law of the courts
      below are subject to our plenary review.

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (citations

omitted).

      Appellant’s claims turn on the nature of the encounter between

Appellant and the police.

      There are three types of encounters between law enforcement
      officials and private citizens. A “mere encounter” need not be
      supported by any level of suspicion but carries no official
      compulsion to stop or respond. An “investigative detention”
      must be supported by reasonable suspicion and subjects the
      suspect to a stop and a period of detention, but it does not have
      the coercive conditions that would constitute an arrest. The
      courts determine whether reasonable suspicion exists by
      examining the totality of the circumstances.        An arrest, or
      “custodial detention,” must be supported by probable cause.

In re J.G., 145 A.3d 1179, 1185 (Pa. Super. 2016).

      It is undisputed that the initial contact between Appellant and the

police was a mere encounter. See Commonwealth v. Lyles, 97 A.3d 298,

303 (Pa. 2014) (noting that a seizure does not occur where officers merely

approach a person in public and question the individual or request to see

identification). However, after police approached Appellant, he fled without

justification.   It is well-settled that unprovoked flight in a high crime area is

sufficient to create a reasonable suspicion to justify an investigatory stop.

                                       -6-
J-S94022-16


See In the Interest of D.M., 781 A.2d 1161, 1163–64 (Pa. 2001); see

also Commonwealth v. Washington, 51 A.3d 895, 898 (Pa. Super. 2012)

(“nervous, evasive behavior and headlong flight all provoke suspicion of

criminal   behavior     in   the   context     of    response   to    police   presence”);

Commonwealth v. McCoy, --- A.3d ---, at *4, 2017 Pa. Super. 20 (filed

1/27/17) (noting that Appellant’s evasive and suspicious behavior in a high

crime area, his unprovoked flight, and officers’ training and experience,

provided requisite reasonable suspicion).

       Here, the suppression court correctly concluded that the totality of the

circumstances established that police had the requisite reasonable suspicion

to pursue Appellant, where: he fled unprovoked from police; police again

encountered Appellant walking with another individual towards a car;

Appellant did not get into the car when he saw police; Appellant was

nervous,    evasive,     and    standoffish;        and   Appellant   again    ran   away.

Accordingly, the trial court did not err in concluding that police possessed

reasonable suspicion to stop Appellant.5 See McCoy, --- A.3d --- at *4.

       Next, Appellant claims that the evidence was not sufficient to sustain

his convictions for possession with intent to deliver and criminal use of a

communication facility, where the Commonwealth did not prove that

____________________________________________


5
  The stop led to the police being able to identify Appellant, which in turn
revealed an active warrant for his arrest. Appellant was not searched until
he had been placed under arrest.



                                           -7-
J-S94022-16


Appellant possessed the drugs with intent to deliver or use a cell phone to

conduct their delivery. See Appellant’s Brief at 32.

      We note that in evaluating a challenge to the sufficiency of the
      evidence, we must determine whether, viewing the evidence in
      the light most favorable to the Commonwealth as verdict winner,
      together with all reasonable inferences therefrom, the trier of
      fact could have found that each and every element of the crimes
      charged was established beyond a reasonable doubt. We may
      not weigh the evidence and substitute our judgment for the fact-
      finder.     To sustain a conviction, however, the facts and
      circumstances which the Commonwealth must prove must be
      such that every essential element of the crime is established
      beyond a reasonable doubt.

Commonwealth v. Little, 879 A.2d 293, 296–97 (Pa. Super. 2005)

(internal citations omitted).

      First, we consider whether the Commonwealth presented sufficient

evidence to sustain Appellant’s conviction for possession with intent to

deliver. Section 780-113(a)(30) of The Controlled Substance, Drug, Device

and Cosmetic Act prohibits the following acts:

      [T]he manufacture, delivery, or possession with intent to
      manufacture or deliver, a controlled substance by a person not
      registered under this act, or a practitioner not registered or
      licensed by the appropriate State board, or knowingly creating,
      delivering or possessing with intent to deliver, a counterfeit
      controlled substance.

35 P.S. § 780-113(a)(30).       The Commonwealth establishes the offense of

possession with intent to deliver when it proves beyond a reasonable doubt

that the defendant possessed a controlled substance with the intent to

deliver it. See Little, 879 A.2d at 297.




                                      -8-
J-S94022-16


      Appellant acknowledges that he possessed the drugs. See Appellant’s

Brief at 33. However, Appellant challenges the credibility and reliability of

Detective Goshert’s testimony, arguing that it did not establish that

Appellant possessed the heroin with the requisite intent to deliver.       Id. at

34. This is essentially a challenge to the weight rather than the sufficiency

of the evidence.    See, e.g., Commonwealth v. Wilson, 825 A.2d 710,

713-14 (Pa. Super. 2003) (a review of the sufficiency of the evidence does

not include an assessment of the credibility of testimony; such a claim goes

to the weight of the evidence). In such cases,

      “[w]hen the challenge to the weight of the evidence is predicated
      on the credibility of trial testimony, our review of the trial court's
      decision is extremely limited. Generally, unless the evidence is
      so unreliable and/or contradictory as to make any verdict based
      thereon pure conjecture, these types of claims are not
      cognizable on appellate review.”

Commonwealth v. Trippett, 932 A.2d 188, 198 (Pa. Super. 2007)

(quoting Commonwealth v. Rossetti, 863 A.2d 1185, 1191 (Pa. Super.

2004) (citation omitted)); see also Commonwealth v. Hankerson, 118
A.3d 415, 420 (Pa. Super. 2015) (noting that this Court may not re-assess

the credibility of a witness’ testimony when ruling on a weight of the

evidence claim).

      In the instant case, Detective Goshert’s testimony and opinion were

based on facts in the record, his extensive experience and training in illegal

narcotics trafficking, and his personal participation in drug investigations and

arrests. See N. T., 1/12/16, at 118-121. It was the jury’s role to evaluate

                                      -9-
J-S94022-16


this testimony and give it such weight as they saw fit, and we decline to

reassess that determination. Further, as the trial court correctly noted, the

jury also was free to credit Mr. Johnson’s testimony that he had set up the

encounter in order to buy heroin from Appellant.            See TCO at 5.

Accordingly, we decline to reassess this credibility determination on appeal.

See Hankerson, 118 A.3d at 420.

      Appellant also challenges the sufficiency of the evidence to sustain his

conviction for criminal use of a communication facility. See Appellant’s Brief

at 35. Specifically, he argues that the text messages introduced as evidence

were not properly authenticated. Id. at 36-37.

      The offense of criminal use of a communication facility is defined in

relevant part as follows:

      (a) Offense defined.--A person commits a felony of the third
      degree if that person uses a communication facility to commit,
      cause or facilitate the commission or the attempt thereof of any
      crime which constitutes a felony under this title or under the act
      of April 14, 1972 (P.L. 233, No. 64), known as The Controlled
      Substance, Drug, Device and Cosmetic Act. Every instance
      where the communication facility is utilized constitutes a
      separate offense under this section.

      …

      (c) Definition.--As used in this section, the term
      “communication     facility” means      a    public  or    private
      instrumentality used or useful in the transmission of signs,
      signals, writing, images, sounds, data or intelligence of any
      nature transmitted in whole or in part, including, but not limited
      to, telephone, wire, radio, electromagnetic, photoelectronic or
      photo-optical systems or the mail.

18 Pa.C.S. § 7512.

                                    - 10 -
J-S94022-16


      The Commonwealth presented the following evidence:          Mr. Johnson

had saved Appellant’s number in his phone as “C.” Officer Ishman testified

that when he called “C” from Mr. Johnson’s cell phone, Appellant’s phone

rang. Mr. Johnson testified that he had texted Appellant to set up a drug

transaction. Viewed in the light most favorable to the Commmonwealth, its

evidence was sufficient to establish that Appellant had used a cell phone to

arrange a drug transaction. Little, 879 A.2d at 296–97.

      Finally, Appellant claims that the trial court erred in denying his post

sentence motion asserting the verdicts were against the weight of the

evidence. See Appellant’s Brief at 37. Appellant contends that the verdicts

were so against that weight as to shock one’s sense of justice, because the

Commonwealth never showed that Appellant actually possessed the drugs

with the intent to deliver or used a cell phone to arrange the sale. Id.

      The law regarding weight of the evidence claims is well-settled.

      A claim alleging the verdict was against the weight of the
      evidence is addressed to the discretion of the trial court.
      Accordingly, an appellate court reviews the exercise of the trial
      court's discretion; it does not answer for itself whether the
      verdict was against the weight of the evidence. It is well settled
      that the jury is free to believe all, part, or none of the evidence
      and to determine the credibility of the witnesses, and a new trial
      based on a weight of the evidence claim is only warranted where
      the jury's verdict is so contrary to the evidence that it shocks
      one’s sense of justice. In determining whether this standard has
      been met, appellate review is limited to whether the trial judge’s
      discretion was properly exercised, and relief will only be granted
      where the facts and inferences of record disclose a palpable
      abuse of discretion.




                                    - 11 -
J-S94022-16



Commonwealth v. Houser, 18 A.3d 1128, 1135-1136 (Pa. 2011) (citations

and internal quotation marks omitted).

      Appellant claims that Mr. Johnson’s testimony was contradictory to the

evidence in the case, unreliable due to his prior crimen falsi and pending

criminal charges, and inconsistent with the remainder of the evidence

introduced at trial. See Appellant’s Brief at 38-39. However, the jury heard

all of the evidence and was free to believe or disbelieve Mr. Johnson’s

testimony as they saw fit. See Hankerson, 118 A.3d at 420. Mr. Johnson

was clear that he text-messaged Appellant to buy heroin.        Further, he

testified that he met with Appellant in order to buy heroin. His testimony

was supported by expert testimony. Accordingly, we decline to find that the

trial court abused its discretion. Id.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/2017




                                     - 12 -